Citation Nr: 1623696	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-03 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1968 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in  Louisville, Kentucky.  

This appeal was previously before the Board in July 2013, when it was remanded for further development.  In addition, VA sent the Veteran an April 2016 letter requesting that he clarify his representation.  The Veteran responded in May 2016,  electing to proceed pro se.  


FINDING OF FACT

Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during active duty service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss because it was incurred due to noise exposure during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

"Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic diseases of the nervous system (including sensorineural hearing loss), are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
When evaluating evidence, VA considers lay statements describing the features or symptoms of an injury or illness to be competent.  Falzone v. Brown, 8 Vet. App. 398 (1995).  In addition, lay persons are competent to provide opinions on some, but not all, medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The record establishes the presence of a current bilateral hearing loss disability.  An audiogram performed during an August 2013 VA contract audiological examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
50
LEFT
10
5
10
30
		50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The August 2013 examiner diagnosed mild to moderately severe bilateral sensorineural hearing loss above 2000 Hertz; thus, the Veteran has manifested a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385. 

For the second element of service connection - an in-service injury - service treatment records are negative for evidence of acoustic trauma or a hearing loss disability.  The Veteran reports at the August 2013 examination that he worked in a medical group doing paperwork, organizing supply distribution, and delivering supplies; he reports that "he did not feel the noise he was exposed to was too bad."  At a September 2008 VA audiology consultation, the Veteran reports exposure to gunfire, generators, helicopters, and grenades.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence establishes the presence of in-service injuries, i.e. acoustic trauma.

With regard to the final element of service connection, the Board finds that the weight of the evidence stands against a nexus between the current hearing loss and the Veteran's in-service acoustic trauma.  First, service treatment records do not support a finding of chronic hearing loss during service.  Audiograms performed in conjunction with the January 1968 pre-induction examination and January 1970 separation examination demonstrated normal hearing for VA purposes.  In his January 1970 Report of Medical History at separation, the Veteran denies experiencing any hearing loss or ear trouble.

Looking beyond the service treatment records,  there is no medical evidence of hearing loss until many years after the Veteran's discharge.  The first records noting ear trouble are dated September 2007, when the Veteran listed his hearing as a physical limitation and a VA physician noted that the Veteran's left ear was packed with wax.  An August 2008 VA medical record notes chronic decreased hearing, states that  that the Veteran's hearing loss has been getting worse in the last one or two years, and recommends scheduling a hearing test.  A September 2008 VA medical record reports mild to moderate sensorineural hearing loss in the higher frequencies.

VA provided two VA contract examinations - the first in November 2009 (which the Board found inadequate due to an insufficient opinion and rationale) and the second in August 2013 - as well as a September 2013 VA medical opinion.  Both VA contract examinations and the VA medical opinion find the Veteran's bilateral hearing loss is less likely than not a result of his military noise exposure.  

The August 2013 VA contract examination is accompanied by a thorough and well-reasoned rationale with references to specific evidence in the claims file, including the lack of in-service medical treatment for hearing concerns, normal thresholds at separation, a decades-long onset delay, and the Veteran's report of hearing loss onset "maybe 8 to 10 years" earlier.  The examiner states that hearing loss caused by noise exposure generally occurs at the time of exposure and not years later.  

This August 2013 VA contract examiner also addresses personal statements which report that the Veteran has experienced earaches and infections since 1973, but classifies this as separate from the Veteran's hearing loss.  The Board finds the August 2013 VA contract medical opinion is entitled to significant probative value in accordance with Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (declaring that the probative value of a medical opinion depends on "the factually accurate, fully articulated, sound reasoning . . . [of its] conclusion, not on the mere fact that the claims file was reviewed"). 

The Board has also considered lay statements submitted by the Veteran regarding the etiology of his hearing loss.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran states in the July 2009 Notice of Disagreement that he did not have ear problems before service.  In a June 2009 statement, the Veteran's mother confirms that the Veteran experienced ear problems since returning from service in January 1970, which they passed off as earaches that could be treated with home remedies.  She also reports that the Veteran's problems have worsened over time.  Similarly, the Veteran's wife reports in a June 2009 statement that the Veteran has had many earaches and ear infections during their marriage, which began in 1973;  she also reports that the Veteran's hearing has deteriorated drastically "for the last 10 years or better."  

As outlined above, lay statements that describe the features or symptoms of an injury  (such as those by the Veteran and his wife) are considered competent.  Falzone v. Brown, 8 Vet. App. 398 (1995).  The Board determines whether those statements are credible.  In addition, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Nevertheless, the specific issue in this case (whether the Veteran has a hearing loss disability due to service) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board finds the Veteran, his wife, and his mother are competent to report symptoms such as earaches, infections, and difficulty hearing; the Board also finds their reports credible.  The Board additionally finds, however, that their testimony and the August 2013 VA contract examination support an onset date for hearing loss that is decades after separation.  The Veteran's mother reports that he had earaches after service but does not give a timeline for hearing loss.   The June 2009 statement from the Veteran's wife approximates that the Veteran's hearing drastically deteriorated in 1999, and her report of earlier issues do not relate to hearing loss but rather to earaches and infections.  Similarly, the Veteran states at the August 2013 VA contractor examination that he has experienced hearing loss for about the same amount of time as his tinnitus, or about eight to ten years

The August 2013 VA contract examiner notes these lay statements and separates the earaches and infections from the onset of hearing loss, which the examiner opines began decades after the Veteran's separation from the Army.  The September 2013 VA medical opinion also finds that hearing loss began long after separation; this opinion finds the Veteran's hearing changes are at least as likely as not due to age. 

Considering this evidence, the Board concludes that service connection is not warranted because the weight of the competent evidence is against a finding that the Veteran's hearing loss manifested within a year of his discharge from active duty service or is related to his service, including in-service noise exposure. 

VA has complied with the July 2013 Remand instructions by obtaining an additional VA contract examination that provides a complete rationale for its opinions and specifically considers the submitted lay statements. With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


